UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2017. Or ☐ Transition Report pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 333-158525 HOMETOWN BANKSHARES CORPORATION (Exact name of the registrant as specified in its charter) Virginia 26-4549960 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 202 South Jefferson Street, Roanoke, Virginia 24011 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (540)345-6000 (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company x Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 12, 2017, 5,767,175 shares of common stock, par value $5.00 per share, of the issuer were outstanding. HOMETOWN BANKSHARES CORPORATION Form 10-Q INDEX PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of March 31, 2017(unaudited) and December 31, 2016 3 Consolidated Statements of Income for the ThreeMonths Ended March 31, 2017 and 2016 (unaudited) 4 Consolidated Statements of Comprehensive Incomefor the ThreeMonths Ended March 31, 2017 and 2016 (unaudited) 5 Consolidated Statements of Cash Flows for the ThreeMonths Ended March 31, 2017 and 2016 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 Item 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosure 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 All schedules have been omitted because they are inapplicable or the required information is provided in the financial statements, including the notes thereto. HomeTown Bankshares Corporation Consolidated Balance Sheets March 31, 2017 and December 31, 2016 Dollars In Thousands, Except Share and Per Share Data March 31, 2017 December 31, 2016 (Unaudited) * Assets Cash and due from banks $ 28,005 $ 18,229 Federal funds sold 51 42 Securities available for sale, at fair value 52,159 52,975 Restricted equity securities, at cost 2,290 2,213 Loans held for sale 123 678 Loans, net of allowance for loan losses of $3,726 in 2017 and $3,636 in 2016 424,317 415,355 Property and equipment, net 13,274 13,371 Other real estate owned, net of valuation allowance of $209 in 2017 and $825 in 2016 3,148 3,794 Bank owned life insurance 7,517 7,469 Accrued income 2,250 2,289 Other assets 1,179 875 Total assets $ 534,313 $ 517,290 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 106,585 $ 91,354 Interest-bearing 358,060 359,494 Total deposits 464,645 450,848 Federal Home Loan Bank borrowings 9,917 8,000 Subordinated notes 7,232 7,224 Other borrowings 1,121 1,117 Accrued interest payable 520 386 Other liabilities 1,815 1,490 Total liabilities 485,250 469,065 Commitments and contingencies Stockholders’ equity: Common stock, $5 par value; authorized 10,000,000 shares, issued and outstanding 5,767,175 (includes 28,679 restricted shares) at March 31, 2017 and 5,760,735 (includes 31,546 restricted shares) at December 31, 2016 28,756 28,765 Surplus 17,861 17,833 Retained earnings 2,012 1,247 Accumulated other comprehensive income (loss) (14 ) (56 ) Total HomeTown Bankshares Corporation stockholders’ equity 48,615 47,789 Noncontrolling interest in consolidated subsidiary 448 436 Total stockholders’ equity 49,063 48,225 Total liabilities and stockholders' equity $ 534,313 $ 517,290 *Derived from consolidated audited financial statements. See Notes to Consolidated Financial Statements 3 HomeTown Bankshares Corporation Consolidated Statements of Income For the three months endedMarch 31, 2017 and 2016 Dollars In Thousands, Except Share and Per Share Data 2017 2016 (Unaudited) (Unaudited) Interest and dividend income: Loans and fees on loans $ 4,624 $ 4,256 Taxable investment securities 240 204 Nontaxable investment securities 87 101 Dividends on restricted stock 32 34 Other interest income 42 19 Total interest and dividend income 5,025 4,614 Interest expense: Deposits 554 504 Subordinated notes 134 134 Other borrowed funds 53 97 Total interest expense 741 735 Net interest income 4,284 3,879 Provision for loan losses 70 60 Net interest income after provision for loan losses 4,214 3,819 Noninterest income: Service charges on deposit accounts 149 154 ATM and interchange income 178 147 Mortgage banking 207 175 Gains on sales of investment securities, net 13 5 Other income 150 130 Total noninterest income 697 611 Noninterest expense: Salaries and employee benefits 1,989 1,726 Occupancy and equipment expense 428 434 Data processing expense 287 232 ATM processing expense 62 54 Advertising and marketing expense 130 94 Professional fees 233 101 Bank franchise taxes 100 92 FDIC insurance expense 32 83 Other real estate owned expense 13 22 Directors’ fees 102 107 Other expense 416 317 Total noninterest expense 3,792 3,262 Net income before income taxes 1,119 1,168 Income tax expense 342 353 Net income 777 815 Less net income attributable to non-controlling interest 12 14 Net income attributable to HomeTown Bankshares Corporation 765 801 Effective dividends on preferred stock - 204 Net income available to common stockholders $ 765 $ 597 Basic earnings per common share $ 0.13 $ 0.17 * Diluted earnings per common share $ 0.13 $ 0.14 * Weighted average common shares outstanding 5,763,383 3,501,446 * Diluted weighted average common shares outstanding 5,783,573 5,787,337 * *Restated for the 4% stock dividend distributed July 11, 2016 See Notes to Consolidated Financial Statements 4 HomeTown Bankshares Corporation Consolidated Statements of Comprehensive Income For the three months ended March 31, 2017 and 2016 Dollars in Thousands 2017 2016 (Unaudited) (Unaudited) Net income $ 777 $ 815 Other comprehensive income: Net unrealized holding gains on securities available for sale during the period 77 310 Deferred income tax expense on unrealized holding gains on securities available for sale (26 ) (106 ) Reclassification adjustment for gains on sales of investment securities included in net income (13 ) (5 ) Tax expense related to realized gains on securities sold 4 2 Total other comprehensive income 42 201 Comprehensive income 819 1,016 Less: comprehensive income attributable to the non-controlling interest 12 14 Comprehensive income attributable to HomeTown Bankshares Corporation $ 807 $ 1,002 See Notes to Consolidated Financial Statements 5 HomeTown Bankshares Corporation Consolidated Statements of Cash Flows For the three months ended March 31, 2017 and 2016 Dollars in Thousands 2017 2016 Cash flows from operating activities: Net income $ 777 $ 815 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 185 189 Provision for loan losses 70 60 Amortization of premium on securities, net 137 139 Amortization of discount on subordinated notes 8 8 Gains on sales of loans held for sale (138 ) (144 ) Gains on sales of investment securities (13 ) (5 ) Increase in value of life insurance contracts (48 ) (43 ) Stock compensation expense 36 37 Originations of loans held for sale (5,987 ) (4,664 ) Proceeds from sales of loans held for sale 6,680 6,162 Changes in assets and liabilities: Accrued income 39 47 Other assets (334 ) 7 Deferred taxes, net 178 (303 ) Accrued interest payable 134 197 Other liabilities 155 299 Net cash flows provided by operating activities 1,879 2,801 Cash flows from investing activities: Net (increase) decrease in federal funds sold (9 ) 247 Purchases of available for sale securities (5,696 ) (4,002 ) Sales, maturities, and calls of available for sale securities 6,452 1,935 Purchase of restricted equity securities, net (77 ) (230 ) Net increase in loans (9,032 ) (14,164 ) Proceeds from sales of other real estate 646 24 Purchases of property and equipment (88 ) (45 ) Net cash flows used in investing activities (7,804 ) (16,235 ) Cash flows from financing activities: Net increase in noninterest-bearing deposits 15,231 2,792 Net increase (decrease) in interest-bearing deposits (1,434 ) 11,280 Net increase (decrease) in FHLB borrowings 1,917 - Net increase (decrease) in other borrowings 4 (1,289 ) Preferred stock dividend payment - (204 ) Net settlement of vested restricted stock and cash in lieu of fractional shares (17 ) - Net cash flows provided by financing activities 15,701 12,579 Net increase (decrease) in cash and cash equivalents 9,776 (855 ) Cash and cash equivalents, beginning 18,229 28,745 Cash and cash equivalents, ending $ 28,005 $ 27,890 Supplemental disclosure of cash flow information: Cash payments for interest $ 599 $ 538 Cash payments for income taxes $ – $ 28 Supplemental disclosure of noncash investing and financing activities: Transfer from loans to other real estate owned $ – $ 473 Change in unrealized gains and losses on available for sale securities $ 64 $ 305 See Notes to Consolidated Financial Statements 6 Notes to Consolidated Financial Statements Note 1. Organization and Summary of Significant Accounting Policies Organization On September4, 2009, Hometown Bankshares Corporation (the “Company”) acquired all outstanding stock of HomeTown Bank (the “Bank”) in an exchange for shares of the Company on a one-for-one basis to become a single-bank holding company with the Bank becoming a wholly-owned subsidiary. The Bank was organized and incorporated under the laws of the State of Virginia on November9, 2004 and commenced operations on November14, 2005. The Bank currently serves Roanoke City, Virginia, the County of Roanoke, Virginia, the City of Salem, Virginia, Christiansburg, Virginia, and surrounding areas. As a state chartered bank which is a member of the Federal Reserve System, the Bank is subject to regulation by the Virginia Bureau of Financial Institutions, the Federal Deposit Insurance Corporation and the Federal Reserve Board. Basis of Presentation The consolidated financial statements as of March 31, 2017 and for the periods ended March 31, 2017 and 2016 included herein, have been prepared by HomeTown Bankshares Corporation, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Management believes that all interim adjustments for the periods ended March 31, 2017 are of a normal recurring nature. In the opinion of management, the information furnished in the interim consolidated financial statements reflects all adjustments necessary to present fairly the Company’s financial position, results of operations and cash flows for such interim periods. These consolidated financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto as of December 31, 2016, included in the Company’s Form 10-K for the year ended December 31, 2016. Interim financial performance is not necessarily indicative of performance for the full year. The accounting and reporting policies of the Company follow generally accepted accounting principles and general practices within the financial services industry. The consolidated financial statements of HomeTown Bankshares Corporation include the accounts of its wholly-owned subsidiary HomeTown Bank and the accounts of its subsidiary, HomeTown Residential Mortgage LLC. HomeTown Bank owns a 49% interest in HomeTown Residential Mortgage LLC which originates and sells mortgages secured by personal residences. Due to the marketing support and direction provided by HomeTown Bank to HomeTown Residential Mortgage LLC, along with guarantees of warehouse lines of credit used in its operation, the Company is deemed to exercise control of this entity. The ownership interest in HomeTown Residential Mortgage LLC not owned by the Company is reported as Non-Controlling Interest in a Consolidated Subsidiary. All significant intercompany balances and transactions have been eliminated in consolidation. The Company’s accounting policies and basic principles have not changed since the summary disclosure of these in our Annual Report on Form10-K. Please refer to Form 10-K for these policies. Note 2. Investment Securities The amortized cost and fair value of available-for-sale securities as of March 31, 2017 and December 31, 2016, are as follows: (Dollars In Thousands) March 31, 2017 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U. S. Government agency securities $ 11,814 $ 107 $ (71 ) $ 11,850 Mortgage-backed securities and CMO’s 21,523 55 (261 ) 21,317 Corporate securities 5,000 118 – 5,118 Municipal securities 13,843 237 (206 ) 13,874 $ 52,180 $ 517 $ (538 ) $ 52,159 (Dollars In Thousands) December 31, 2016 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U. S. Government agency securities $ 12,422 $ 118 $ (96 ) $ 12,444 Mortgage-backed securities and CMO’s 19,979 54 (265 ) 19,768 Corporate securities 5,000 66 - 5,066 Municipal securities 15,659 266 (228 ) 15,697 $ 53,060 $ 504 $ (589 ) $ 52,975 7 U. S. Government agency securities: The unrealized losses on nineteen of the Company’s investments in obligations of the U. S. government were caused by increases in market interest rates over the yields available at the time the securities were purchased.The contractual terms of those investments do not permit the issuer to settle the securities at a price less than the amortized cost basis of the investments. Because the Company does not intend to sell the investments before recovery of their amortized cost basis which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at March 31, 2017. Mortgage-backed securities and CMO’s: The unrealized losses on twenty-nine of the Company’s investments in government-sponsored entity mortgage-backed securities and collateralized mortgage obligations (“CMOs”) were caused by increases in market interest rates over the yields available at the time the securities were purchased. Because the decline in market value is attributable to changes in interest rates and not credit quality, and because the Company does not intend to sell the investments before recovery of their amortized cost basis, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at March 31, 2017. Corporate securities: The Company had no investments with unrealized losses in corporate securities at March 31, 2017. Municipal securities: The unrealized losses on sixteen of the Company’s investments in municipal securities were caused by increases in market interest rates over the yields available at the time the securities were purchased. All municipal securities are investment grade. Because the decline in market value is attributable to changes in interest rates, credit spreads, and not credit quality, and because the Company does not intend to sell the investments before recovery of their amortized cost basis, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at March 31, 2017. The following tables demonstrate the unrealized loss position of available-for-sale securities at March 31, 2017 and December 31, 2016. This information summarizes the amount of time individual securities have been in a continuous, unrealized loss position. March 31, 2017 Less than 12 months 12 months or more Total (Dollars In Thousands) Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U. S. Government agency securities $ 3,706 $ (28 ) $ 2,702 $ (43 ) $ 6,408 $ (71 ) Mortgage-backed securities and CMO’s 18,270 (257 ) 161 (4 ) 18,431 (261 ) Municipal securities 5,502 (191 ) 659 (15 ) 6,161 (206 ) $ 27,478 $ (476 ) $ 3,522 $ (62 ) $ 31,000 $ (538 ) December 31, 2016 Less than 12 months 12 months or more Total (Dollars In Thousands) Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. Government agency securities $ 3,492 $ (32 ) $ 3,491 $ (64 ) $ 6,983 $ (96 ) Mortgage-backed securities and CMO’s 14,232 (235 ) 1,474 (30 ) 15,706 (265 ) Corporate securities 500 - - - 500 - Municipal securities 6,967 (223 ) 262 (5 ) 7,229 (228 ) $ 25,191 $ (490 ) $ 5,227 $ (99 ) $ 30,418 $ (589 ) There are sixty-four debt securities with fair values totaling $31.0 million considered temporarily impaired at March 31, 2017.As of March 31, 2017, the Company does not consider any bond in an unrealized loss position to be other-than-temporarily impaired. The Company realized gains of $57 thousand and $44 thousand of losses on sales of securities in the first three months of 2017. The Company realized gains of $5 thousand and no realized losses during the same period last year. The amortized cost and fair values of investment securities available for sale at March 31, 2017, by contractual maturity are as follows: (Dollars In Thousands) Amortized Cost Fair Value One year or less $ 351 $ 353 Over one through five years 1,598 1,613 Over five through ten years 15,813 15,916 Greater than 10 years 34,418 34,277 $ 52,180 $ 52,159 8 Note 3. Loans Receivable The major classifications of loans in the consolidated balance sheets at March 31, 2017 and December 31, 2016 were as follows: (Dollars In Thousands) March 31, 2017 December 31, 2016 Construction loans: Residential $ 10,429 $ 10,204 Land acquisition, development & commercial 29,662 27,480 Real estate: Residential 111,988 111,626 Commercial 175,654 172,248 Commercial, industrial & agricultural 61,591 59,702 Equity lines 30,823 29,956 Consumer 7,843 7,668 Overdrafts 53 107 Total 428,043 418,991 Less allowance for loan losses (3,726 ) (3,636 ) Loans, net $ 424,317 $ 415,355 The past due and nonaccrual status of loans as of March 31, 2017 was as follows: (Dollars In Thousands) 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Total Past Due Current Total Loans Nonaccrual Loans Construction loans: Residential $ − $ − $ − $ − $ 10,429 $ 10,429 $ − Land acquisition, development & commercial − 29,662 29,662 − Real estate: Residential 785 − 577 1,362 110,626 111,988 577 Commercial 21 − − 21 175,633 175,654 330 Commercial, industrial & agricultural 292 − 207 499 61,145 61,644 29 Equity lines 105 - − 105 30,718 30,823 − Consumer 6 - 8 14 7,829 7,843 − Total $ 1,209 $ - $ 792 $ 2,001 $ 426,042 $ 428,043 $ 936 The past-due and nonaccrual status of loans as of December 31, 2016 was as follows: (Dollars In Thousands) 30-59 Days Past-Due 60-89 Days Past-Due 90 Days or More Past-Due Total Past- Due Current Total Loans Nonaccrual Loans Construction: Residential $ − $ − $ − $ − $ 10,204 $ 10,204 $ − Land acquisition, development & commercial − 27,480 27,480 − Real Estate: Residential 672 193 577 1,442 110,184 111,626 577 Commercial 115 − − 115 172,133 172,248 336 Commercial, industrial & agricultural 60 33 − 93 59,716 59,809 11 Equity lines 258 − − 258 29,698 29,956 − Consumer 8 6 4 18 7,650 7,668 − Total $ 1,113 $ 232 $ 581 $ 1,926 $ 417,065 $ 418,991 $ 924 There were six loans, totaling $215 thousand, which were past due ninety days or more and still accruing interest as of March 31, 2017. Two of those six loans comprised $207 thousand of the $215 thousand balance. There were two loans, totaling $4 thousand, which were past due ninety days or more and still accruing interest at December 31, 2016. 9 Impaired loans, which include TDR’s of $4.2 million, and the related allowance at March 31, 2017, were as follows: March 31, 2017 With no related allowance: (Dollars In Thousands) Recorded Investment in Loans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction loans: Residential $ − $ − $ − $ − $ − Land acquisition, development & commercial − Real estate: Residential 769 769 − 769 3 Commercial 4,198 4,374 − 4,213 40 Commercial, industrial & agricultural 29 29 − 29 − Equity lines − Consumer − Total loans with no allowance $ 4,996 $ 5,172 $ − $ 5,011 $ 43 March 31, 2017 With an allowance recorded: (Dollars In Thousands) Recorded Investment in Loans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction loans: Residential $ − $ − $ − $ − $ − Land acquisition, development & commercial − Real estate: Residential − Commercial 111 111 17 114 − Commercial, industrial & agricultural − Equity lines − Consumer − Total loans with an allowance $ 111 $ 111 $ 17 $ 114 $ − Impaired loans, which include TDRs of $6.4 million, and the related allowance at December 31, 2016, were as follows: December 31, 2016 With no related allowance: (Dollars In Thousands) Recorded Investment in Loans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction: Residential $ − $ − $ – $ − $ − Land acquisition, development & commercial − − – − − Real Estate: Residential 770 770 – 629 (11 ) Commercial 6,380 6,556 – 6,521 255 Commercial, industrial & agricultural 11 11 – 11 − Equity lines − − – − − Consumer − − – − − Total loans with no allowance $ 7,161 $ 7,337 $ – $ 7,161 $ 244 December 31, 2016 With an allowance recorded: (Dollars In Thousands) Recorded Investment in Loans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction: Residential $ − $ − $ − $ − $ − Land acquisition, development & commercial − Real Estate: Residential − Commercial 115 115 17 122 − Commercial, industrial & agricultural − Equity lines − Consumer − Total loans with an allowance $ 115 $ 115 $ 17 $ 122 $ − 10 Troubled Debt Restructurings Troubled debt restructurings (“TDR’s”) were comprised of five loans totaling $4.2 million at March 31, 2017.This compares with $6.4 million in total restructured loans at December 31, 2016.Two of the five loans totaling $4.0 million were accruing at March 31, 2017. The other three loans totaling $247 thousand were on nonaccrual status at the end of the first quarter of 2017. One TDR in the amount of $18 thousand was past due with its restructured terms at March 31, 2017. The following table presents by class of loan, information related to the loan modified in a TDR during 2017: (Dollars in Thousands) Loans modified as TDR's For the three months ended March 31, 2017 Class of Loan Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Construction loans: Residential — $ — $ — Land acquisition, development & commercial — — — Real estate loans: Residential — — — Commercial 1 218 218 Commercial, industrial, agricultural — 11 29 Equity lines — — — Consumer — — — Total Loans 1 $ 229 $ 247 The loan relationship identified above in the table was originally restructured into two TDR’s during 2015 and was included in substandard nonaccrual loans and impaired loans at the end of 2016. There was an additional $18 thousand added to the TDR relationship during the first quarter of 2017. No loans were modified in a TDR during the first three months of 2016. Management considers troubled debt restructurings and subsequent defaults in restructured loans in the determination of the adequacy of the Company’s allowance for loan losses. When identified as a TDR, a loan is evaluated for potential loss based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the estimated fair value of the collateral, less any selling costs if the loan is collateral dependent. Loans identified as TDRs frequently are on non-accrual status at the time of the restructuring and, in some cases, partial charge-offs may have already been taken against the loan and a specific allowance may have already been established for the loan. As a result of any modification as a TDR, if a specific reserve is associated with the loan it may be increased. Additionally, loans modified in a TDR are closely monitored for delinquency as an early indicator of possible future defaults. If loans modified in a TDR subsequently default, the Company evaluates the loan for possible further impairment. As a result, any specific allowance may be increased, adjustments may be made in the allocation of the total allowance balance, or partial charge-offs may be taken to further write-down the carrying value of the loan. Management exercises significant judgment in developing estimates for potential losses associated with TDRs. 11 Note 4. Allowance for Loan Losses The following table presents, as of March 31, 2017, the total allowance for loan losses, the allowance by impairment methodology (individually evaluated for impairment or collectively evaluated for impairment), the total loans and loans by impairment methodology (individually evaluated for impairment or collectively evaluated for impairment). March 31, 2017 Allowance for loan losses Loans Class of Loan (Dollars in Thousands) Beginning balance Charge- offs Recoveries Provisions Ending balance Ending balance: individually evaluated for impairment Ending balance: collectively evaluated for impairment Ending balance Ending balance: individually evaluated for impairment Ending balance: collectively evaluated for impairment Construction loans: Residential $ 63 $ − $ − $ 4 $ 67 $ − $ 67 $ 10,429 $ − $ 10,429 Land acquisition, development & commercial 173 − − 22 195 − 195 29,662 − 29,662 Real estate: − Residential 866 − − 38 904 − 904 111,988 769 111,219 Commercial 1,516 − 33 (22 ) 1,527 17 1,510 175,654 4,309 171,345 Commercial, industrial & agricultural 461 − − 7 468 − 468 61,644 29 61,615 Equity lines 338 − − (15 ) 323 − 323 30,823 − 30,823 Consumer 97 (16 ) 3 11 95 − 95 7,843 − 7,843 Unallocated 122 − − 25 147 − 147 − − − Total $ 3,636 $ (16 ) $ 36 $ 70 $ 3,726 $ 17 $ 3,709 $ 428,043 $ 5,107 $ 422,936 The following table presents, as of December 31, 2016, the total allowance for loan losses, the allowance by impairment methodology (individually evaluated for impairment or collectively evaluated for impairment), the total loans and loans by impairment methodology (individually evaluated for impairment or collectively evaluated for impairment). December 31, 2016 Allowance for loan losses Loans Class of Loan (Dollars in Thousands) Beginning balance Charge- offs Recoveries Provisions Ending balance Ending balance: individually evaluated for impairment Ending balance: collectively evaluated for impairment Ending balance Ending balance: individually evaluated for impairment Ending balance: collectively evaluated for impairment Construction loans: Residential $ 83 $ − $ − $ (20 ) $ 63 $ − $ 63 $ 10,204 $ − $ 10,204 Land acquisition, development & commercial 187 (2 ) − (12 ) 173 − 173 27,480 − 27,480 Real estate: Residential 1,047 (4 ) 45 (222 ) 866 − 866 111,626 770 110,856 Commercial 1,001 (606 ) − 1,121 1,516 17 1,499 172,248 6,495 165,753 Commercial, industrial & agricultural 531 (34 ) − (36 ) 461 − 461 59,809 11 59,798 Equity lines 277 (99 ) 10 150 338 − 338 29,956 − 29,956 Consumer 85 (103 ) 49 66 97 − 97 7,668 − 7,668 Unallocated 87 − − 35 122 − 122 − − − Total $ 3,298 $ (848 ) $ 104 $ 1,082 $ 3,636 $ 17 $ 3,619 $ 418,991 $ 7,276 $ 411,715 12 Loans by credit quality indicators as of March 31, 2017 were as follows: (Dollars in Thousands) Pass Special Mention Substandard Accruing Substandard Nonaccrual Total Construction loans: Residential $ 10,429 $ − $ − $ − $ 10,429 Land acquisition, development & commercial 29,662 − − − 29,662 Real estate loans: Residential 111,219 − 192 577 111,988 Commercial 174,786 − 538 330 175,654 Commercial, industrial, agricultural 60,950 85 580 29 61,644 Equity lines 30,823 − − − 30,823 Consumer 7,843 − − − 7,843 Total Loans $ 425,712 $ 85 $ 1,310 $ 936 $ 428,043 Loans by credit quality indicators as of December 31, 2016 were as follows: (Dollars in Thousands) Pass Special Mention Substandard Accruing Substandard Nonaccrual Total Construction loans: Residential $ 10,204 $ − $ − $ − $ 10,204 Land acquisition, development & commercial 27,480 − − − 27,480 Real estate loans: Residential 110,856 − 193 577 111,626 Commercial 171,369 − 543 336 172,248 Commercial, industrial, agricultural 59,120 78 600 11 59,809 Equity lines 29,956 − − − 29,956 Consumer 7,668 − − − 7,668 Total Loans $ 416,653 $ 78 $ 1,336 $ 924 $ 418,991 At March 31, 2017 and December 31, 2016, the Company had no loans classified as Doubtful or Loss. Note 5. Other Real Estate Owned Changes in other real estate owned for the three months ended March 31,2017 were as follows: (Dollars in Thousands) Other Real Estate Owned Valuation Allowance Net Balance at the beginning of the year $ 4,619 $ (825 ) $ 3,794 Additions — — — Write downs — — — Sales (1,262 ) 616 (646 ) Balance at the end of the year $ 3,357 $ (209 ) $ 3,148 Changes in foreclosed properties for the three months ended March 31, 2016 were as follows: (Dollars in Thousands) Other Real Estate Owned Valuation Allowance Net Balance at the beginning of the year $ 5,657 $ (420 ) $ 5,237 Additions 473 — 473 Write downs — — — Sales (24 ) — (24 ) Balance at the end of the year $ 6,106 $ (420 ) $ 5,686 The major classifications of other real estate owned in the consolidated balance sheets at March 31, 2017 and December 31, 2016 were as follows: (Dollars in Thousands) March 31, 2017 December 31, 2016 Residential lots $ 2,187 $ 2,234 Residential development 423 423 Commercial lots 90 90 Commercial buildings 448 1,047 Total Other Real Estate Owned $ 3,148 $ 3,794 There were no residential real estate loans in the process of foreclosure at March 31, 2017 or December 31, 2016. 13 Other real estate owned related expenses in the consolidated statements of income for the three months ended March 31, 2017 and March 31, 2016 include: (Dollars in Thousands) Three Months Ended March 31, 2017 Three Months Ended March 31, 2016 Net loss on sales $ — $ — Provision for unrealized losses — — Operating expenses 13 22 Total Other Real Estate Owned $ 13 $ 22 Note 6. Stock Based Compensation The Company recorded stock based compensation expense of $36 thousand and $37 thousand for the years to date March 31, 2017 and 2016, respectively. The 2005 Stock Option Plan (the Plan) pursuant to which the Board of Directors granted stock options to directors, officers and employees expired in 2016, thus there are no options available for future issuance. Under the fair value recognition provisions of relevant accounting guidance, stock-based compensation costwas measured at the grant date based on the fair value of the award andwas and continues to be recognized as expense on a straight-line basis over the requisite service period, which is the vesting period. The Company used the Black-Scholes option pricing model to determine the fair value of stock options. The fair value of the stock based payment awardswas affected by the price of the Company's stock and a number of financial assumptions and variables. These variables included the risk-free interest rate, expected dividend rate, expected stock price volatility and the expected life of the options. No stock options were granted during 2017 or 2016. Compensation expense is charged to income ratably over the vesting period and was $18 thousand and $19 thousand for the year to date March 31, 2017 and March 31, 2016, respectively. As of March 31, 2017, there was $194 thousand of total unrecognized compensation cost related to nonvested stock options granted under the Plan. The cost will be recognized over the next 2.75 years. At the discretion of the Board of Directors, the stock option plan was not modified for the 4% stock dividend distributed on July 11, 2016. A summary of option activity under the 2005 stock option plan year to date March 31, 2017 is as follows: Options Outstanding Weighted Average Exercise Price Aggregate Intrinsic Value (1) Weighted Average Contractual Term (years) Balance at December 31, 2016 201,000 $ 7.80 Granted – – Exercised – – Expired – – Forfeited – – Balance at March 31, 2017 201,000 $ 7.80 $ 439,600 6.26 Exercisable at March 31, 2017 109,200 $ 8.56 $ 182,560 5.03 (1) The aggregate intrinsic value of a stock option in the table above represents the total pre-tax intrinsic value (the amount by which the current market value of the underlying stock exceeds the exercise price of the option) that would have been received by the option holders had all option holders exercised their options on March 31, 2017. In 2009, the Board of Directors authorized 132,000 shares of common stock for issuance under the Restricted Stock Plan. On July 11, 2016, a 4% stock dividend was distributed and added 5,280 to the total number of shares authorized for issuance and currently raising the total available to 137,280. The plan provides for restricted stock awards to key employees. Restricted shares awarded to employees generally vest over a five year period and compensation expense is charged to income ratably over the vesting period and was $18 thousand for the years to date March 31, 2017 and 2016. Compensation is accounted for using the fair market value of the Company’s common stock on the date the restricted shares are awarded. The Company granted 8,258 and 11,149* shares of restricted stock under the plan during the years to date March 31, 2017 and March 31, 2016, respectively. The weighted-average grant date fair value of restricted stock granted in 20176 was $9.87 compared to $9.09* in 2016. 14 As of March 31, 2017, there was $228 thousand of total unrecognized compensation cost related to restricted stock granted under the Plan. The cost is expected to be recognized through 2022. A summary of the activity for restricted stock awards for the periods indicated is presented below: For the Three Months Ended March 31, 2017 For the Three Months Ended March 31, 2016 Shares Weighted- Average Grant Date Fair Value Shares Weighted- Average Grant Date Fair Value Nonvested at beginning of year 31,546 $ 7.03 39,352 * $ 6.00 * Granted 8,258 9.87 11,149 * 9.09 * Vested (11,125 ) 6.03 (11,371 ) * 5.44 * Forfeited - - - * - Nonvested at the end of the period 28,679 $ 8.23 39,130 * $ 7.05 * The Restricted Stock Plan provides for the adjustment of the total number of shares reserved for issuance under the plan and the number of shares covered by each outstanding Award for stock dividends and stock splits. *Restated for the 4% stock dividend distributed July 11, 2016. Note 7. Fair Value Measurement The Company uses a hierarchy of valuation techniques based on whether the inputs to those valuation techniques are observable or unobservable. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions. The three levels of the fair value hierarchy based on these two types of inputs are as follows: Level 1 - Valuation is based on quoted prices in active markets for identical assets and liabilities. Level 2 - Valuation is based on observable inputs including quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets and liabilities in less active markets, and model-based valuation techniques for which significant assumptions can be derived primarily from or corroborated by observable data in the market. Level 3 - Valuation is based on model-based techniques that use one or more significant inputs or assumptions that are unobservable in the market. The following describes the valuation techniques used by the Company to measure certain financial assets and liabilities recorded at fair value on a recurring basis in the consolidated financial statements: Securities available for sale: Securities available for sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted market prices, when available (Level 1). If quoted market prices are not available, fair values are measured utilizing independent valuation techniques of identical or similar securities for which significant assumptions are derived primarily from or corroborated by observable market data. Third party vendors compile prices from various sources and may determine the fair value of identical or similar securities by using pricing models that consider observable market data (Level 2). The following tables present the balances of financial assets and liabilities measured at fair value on a recurring basis as of March 31, 2017 and December 31, 2016: (Dollars in Thousands) Carrying value at March 31, 2017 Description Balance as of March 31, 2017 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Government agency securities $ 11,850 $ – $ 11,850 $ – Mortgage-backed securities and CMO’s 21,317 – 21,317 – Corporate securities 5,118 – 5,118 – Municipal securities 13,874 – 13,874 – 15 (Dollars in Thousands) Carrying value at December 31, 2016 Description Balance as of December 31, 2016 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Government agency securities $ 12,444 $ – $ 12,444 $ – Mortgage-backed securities and CMO’s 19,768 – 19,768 – Corporate securities 5,066 – 5,066 – Municipal securities 15,697 – 15,697 – Certain assets are measured at fair value on a nonrecurring basis in accordance with generally accepted accounting principles (GAAP). Adjustments to the fair value of these assets usually result from the application of lower-of-cost-or-market accounting or write-downs of individual assets. The following describes the valuation techniques used by the Company to measure certain assets recorded at fair value on a nonrecurring basis in the consolidated financial statements: Impaired Loans: The Company does not record loans at fair value on a recurring basis. However, from time to time a loan is considered impaired and a specific reserve is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures the extent of any loss. The fair value of impaired loans is estimated using one of several methods, including collateral value, market value, and discounted cash flow. Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investment in such loans. Impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. If carried at market price based on appraised value less selling costs using observable market data, it is recorded as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraisal value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. Loans held for sale: The carrying value of these loans approximates the fair value. These loans close in the name of the Bank’s consolidated joint venture subsidiary HomeTown Residential Mortgage, LLC, but are generally sold within a two-week period. Other Real Estate Owned (OREO): The carrying amount of real estate owned by the Company resulting from foreclosures is estimated at the lesser of cost or the fair value of the real estate based on an observable market price or a current appraised value less selling costs. If carried at market price based on appraised value using observable market data, it is recorded as nonrecurring Level 2. When an appraised value is not available or is not current, or management determines the fair value of the real estate is further impaired below the appraised value or there is no observable market price, the Company records the real estate as nonrecurring Level 3. The following tables summarize the Company’s assets that were measured at fair value on a nonrecurring basis as of March 31, 2017 and December 31, 2016. (Dollars in Thousands) Carrying value at March 31, 2017 Description Balance as of December 31, 2016 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired loans, net of valuation allowance $ 94 $ – $ – $ 94 Loans held for sale 123 – 123 – Other real estate owned 3,148 – – 3,148 (Dollars in Thousands) Carrying value at December 31, 2016 Description Balance as of December 31, 2016 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired loans, net of valuation allowance $ 98 $ – $ – $ 98 Loans held for sale 678 – 678 – Other real estate owned 3,794 – – 3,794 16 At March 31, 2017 and December 31, 2016, the Company did not have any liabilities measured at fair value on a nonrecurring basis. The following table displays quantitative information about Level 3 Fair Value Measurements for March 31, 2017: (Dollars in Thousands) Quantitative information about Level 3 Fair Value Measurements for March 31, 2017 Assets Fair Value Valuation Technique(s) Unobservable input Range (Weighted Average) Impaired loans $ 94 Discounted appraised value Residual cash flows discount rate 6% - 6% (6 %) Other real estate owned $ 1,513 Discounted appraised value Selling cost 6% - 6% (6 %) Discount for lack of marketability and age of appraisal 4% - 12% (10 %) $ 1,635 Internal evaluations Internal evaluations 3% - 38% (13 %) The following table displays quantitative information about Level 3 Fair Value Measurements for December 31, 2016: (Dollars in Thousands) Quantitative information about Level 3 Fair Value Measurements for December 31, 2016 Assets Fair Value Valuation Technique(s) Unobservable input Range (Weighted Average) Impaired loans $ 98 Discounted appraised value Residual cash flows discount rate 6% - 6% (6 %) Other real estate owned $ 1,560 Discounted appraised value Selling cost 6% - 6% (6 %) Discount for lack of marketability and age of appraisal 4% - 12% (10 %) $ 2,234 Internal evaluations Internal evaluations 4% - 54% (24 %) The following methods and assumptions were used by the Company in estimating its fair value disclosures for financial instruments: Cash and due from banks: The carrying amounts reported in the consolidated balance sheet for cash on hand and amounts due from correspondent banks approximate their fair values. The fair values for certificates of deposit are estimated using a discounted cash flow calculation that applies interest rates currently being offered on certificates of deposit to a schedule of contractual maturities on such time deposits. Federal funds sold: Federal funds sold consist of overnight loans to other financial institutions and mature within one to three days. At March 31, 2017 and December 31, 2016, management believes the carrying value of federal funds sold approximates estimated market value. Securities available for sale: Securities available for sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted market prices, when available (Level 1). If quoted market prices are not available, fair values are measured utilizing independent valuation techniques of identical or similar securities for which significant assumptions are derived primarily from or corroborated by observable market data. Third party vendors compile prices from various sources and may determine the fair value of identical or similar securities by using pricing models that consider observable market data (Level 2). Restricted equity securities: For these restricted equity securities, the carrying amount is a reasonable estimate of fair value based on the redemption provisions of the related securities. Loans held for sale: The carrying value of these loans approximates the fair value. These loans close in the name of the Bank’s joint venture subsidiary HomeTown Residential Mortgage, LLC, but are generally sold within a two-week period. Loans receivable: For variable-rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying amounts. The fair values for other loans are estimated using discounted cash flow analysis, based on interest rates currently being offered for loans with similar terms to borrowers of similar credit quality. Bank owned life insurance: The cash values of these policies are estimates using information provided by insurance carriers. The policies are carried at their cash surrender value, which approximates fair value. Deposit liabilities: The fair values disclosed for demand and savings deposits are, by definition, equal to the amount payable on demand at the reporting date. The fair values for certificates of deposit and individual retirement accounts are estimated using a discounted cash flow calculation that applies interest rates currently being offered to a schedule of contractual maturities on such time deposits. FHLB borrowings: The fair values for FHLB borrowings are estimated using a discounted cash flow calculation that applies interest rates currently being offered on FHLB borrowings to the contractual maturities on such FHLB borrowings. 17 Subordinated notes: The fair values is measured utilizing independent valuation techniques of identical or similar securities for which significant assumptions are derived primarily from or corroborated by observable market data. Third party vendors compile prices from various sources and may determine the fair value of identical or similar securities by using pricing models that consider observable market data (Level 2). Other borrowings: The warehouse line of credit is a short term revolving credit facility used to fund mortgage loans originations until the underlying loan is sold. The warehouse line of credit, federal funds purchased, borrowings under repurchase agreements mature within 30 days and approximate their fair values. Accrued interest: The carrying amount of accrued interest receivable and payable approximates fair value. Off-balance sheet financial instruments: The fair values of commitments to extend credit and standby letters of credit are estimated using the fees currently charged to enter into similar agreements. At March 31, 2017 and December 31, 2016, the fair value of loan commitments and standby letters of credit were deemed to be immaterial. The carrying amounts and approximate fair values of the Company's financial instruments are as follows at March 31, 2017: (Dollars in Thousands) Fair value at March 31, 2017 Description Carrying value as of March 31, 2017 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Approximate Fair Values Financial assets Cash and due from banks $ 28,005 $ 27,255 $ 760 $ – $ 28,015 Federal funds sold 51 51 – – 51 Securities available for sale 52,159 – 52,159 – 52,159 Restricted equity securities 2,290 – 2,290 – 2,290 Loans held for sale 123 – 123 – 123 Loans, net 424,317 – – 426,873 426,873 Bank owned life insurance 7,517 – 7,517 – 7,517 Accrued income 2,250 – 2,250 – 2,250 Financial liabilities Total deposits 464,645 – 465,188 – 465,188 FHLB borrowings 9,917 – 9,919 – 9,919 Subordinated notes 7,232 – 8,033 – 8,033 Other borrowings 1,121 – 1,121 – 1,121 Accrued interest payable 520 – 520 – 520 The carrying amounts and approximate fair values of the Company's financial instruments are as follows at December 31, 2016: (Dollars in Thousands) Fair value at December 31, 2016 Description Carrying value as of December 31, 2016 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Approximate Fair Values Financial assets Cash and due from banks $ 18,229 $ 17,479 $ 760 $ – $ 18,239 Federal funds sold 42 42 – – 42 Securities available for sale 52,975 – 52,975 – 52,975 Restricted equity securities 2,213 – 2,213 – 2,213 Loans held for sale 678 – 678 – 678 Loans, net 415,355 – – 415,039 415,039 Bank owned life insurance 7,469 – 7,469 – 7,469 Accrued income 2,289 – 2,289 – 2,289 Financial liabilities Total deposits 450,848 – 451,385 – 451,385 FHLB borrowings 8,000 – 8,031 – 8,031 Subordinated notes 7,224 – 8,012 – 8,012 Other borrowings 1,117 – 1,117 – 1,117 Accrued interest payable 386 – 386 – 386 18 Note 8. Reclassifications Out of Other Comprehensive Income Items reclassified in their entirety to net income for the three months ended March 31, 2017 and 2016 are as follows: Details about Other Comprehensive Components Amounts Reclassified from Other Comprehensive Income for the Three Months Ended March 31, Affected Line Item in the Statement Where Net Income is Presented (Dollars in Thousands) 2017 2016 Available for sale securities Realized gains on sales of securities held for sale during the period $ 13 $ 5 Gains on sales of investment securities Tax expense related to realized gains on securities sold 4 2 Income tax expense $ 9 $ 3 Net income Note 9. Earnings per Common Share The following tables show the weighted average number of shares used in computing earnings per common share and the effect on weighted average number of shares of diluted potential common stock. Potential dilutive common stock had no effect on income available to common shareholders for the three ended March 31, 2017, as all of the remaining Series C Preferred Stock was converted to common stock on June 29, 2016. For the three months ended March 31, 2016, the impact of dilutive Series C Preferred Stock was the dividend paid to the preferred shareholders. For the Three Months Ended March 31, 2017 2016 Dollars in Thousands, except share and per share data Weighted Average Common Shares Outstanding Net Income Available to Common Shareholders Per Share Amount Weighted Average Common Shares Outstanding Net Income Available to Common Shareholders Per Share Amount Earnings per common share, basic 5,763,383 $ 765 $ 0.13 3,501,446 * $ 597 $ 0.17 * Series C Preferred Stock Dividends − 204 Effect of dilutive securities: Convertible preferred stock − − − 2,263,040 * − (0.03 )* Dilutive stock options 20,190 − − 22,851 − − Earnings per common share, diluted 5,783,573 $ 765 $ 0.13 5,787,337 * $ 801 $ 0.14 * *Restated for 4% common stock dividend distributed July 11, 2016. At March 31, 2017 and 2016, the number of stock options considered antidilutive and excluded from the calculation of diluted weighted average shares was 180,810 and 527,149, respectively. Nonvested restricted shares were included in weighted average common shares outstanding for computing basic earnings per share, as the holder has voting rights and would share in a stock or cash dividend during the vesting period. Note 10. Subsequent Events There were no reportable subsequent events. 19 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-looking Statements HomeTown Bankshares makes forward-looking statements in this report. These forward-looking statements may include: statements of goals, intentions, earnings expectations, and other expectations; estimates of risks and of future costs and benefits; assessments of probable loan and lease losses; assessments of market risk; and statements of the ability to achieve financial and other goals. Forward-looking statements are typically identified by words such as “believe,” “expect,” “anticipate,” “intend,” “outlook,” “estimate,” “forecast,” “project” and other similar words and expressions. Forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. Forward-looking statements speak only as of the date they are made. The Company does not assume any duty and does not undertake to update its forward-looking statements. Because forward-looking statements are subject to assumptions and uncertainties, actual results or future events could differ, possibly materially, from those that the Company anticipated in its forward-looking statements; and future results could differ materially from historical performance. The Company’s forward-looking statements are subject to the following principal risks and uncertainties: general economic conditions and trends, either nationally or locally; conditions in the securities markets; changes in interest rates; changes in deposit flows, and in the demand for deposit, loan, and investment products and other financial services; changes in real estate values; changes in the quality or composition of the Company’s loan or investment portfolios; changes in competitive pressures among financial institutions or from non-financial institutions; the Company’s ability to retain key members of management; changes in legislation, regulation, and policies; and a variety of other matters which, by their nature, are subject to significant uncertainties. The Company provides greater detail regarding some of these factors in its Form 10-K for the year ended December 31, 2016. The Company’s forward-looking statements may also be subject to other risks and uncertainties, including those that it may discuss elsewhere in this report or in its other filings with the SEC. Our Business HomeTown Bankshares provides a full complement of consumer and commercial banking services to its primary service area which includes the Roanoke Valley, the New River Valley and Smith Mountain Lake. The Company serves these markets through a network of six branches, seven ATM’s, HomeTown Mortgage and HomeTown Investments. A high level of responsive and personal service coupled with local decision-making are the hallmarks of the Company’s customer oriented strategy. The Company offers a broad range of commercial and retail banking products and services including checking, savings and time deposits, individual retirement accounts, residential and commercial mortgages, home equity loans, consumer installment loans, commercial loans, and lines and letters of credit. In addition to its main office, the Company has offices in Franklin County, Virginia at Westlake; in the town of Christiansburg, Virginia at 2950 Market Street; in Roanoke County, Virginia at the intersection of Colonial Avenue and Virginia Route419; in the City of Roanoke, Virginia at 3521 Franklin Road; and in the City of Salem, Virginia at 852 West Main Street. HomeTown Bank, with a 49% interest in the joint venture HomeTown Residential Mortgage, LLC, operates a dedicated mortgage office on Colonial Ave., next to the existing branch. The Company has a secure Operations Center at 4633 Brambleton Avenue in Roanoke. HomeTown Investments provides diverse investment products and financial advisory services to existing and prospective customers. These products and services provide another source of revenue for the Company. Investment and insurance products and services are offered through an unaffiliated entity LPL Financial, Member FINRA/SIPC. HomeTown Investments is a subsidiary of the Bank. Products and services made available through LPL Financial are not insured by the FDIC or any other agency of the United States and are not deposits or obligations of nor guaranteed or insured by any bank or bank affiliate. These products are subject to investment risk, including the possible loss of value. The Private Banking Group offers personalizedbanking solutions to work with customers to clarify financial goals and bring together professionals to satisfy their investment,, credit, and other financial needs. The following is a discussion of factors that significantly affected the financial condition and results of operations of HomeTown Bankshares Corporation. This discussion should be read in connection with the financial statements presented herein. Critical Accounting Policies The Company’s significant accounting policies are set forth in Note 1 of the Notes to Financial Statements in the Annual Report for the year ended December 31, 2016. The Company’s financial position and results of operations are affected by management’s application of accounting policies, including estimates, assumptions and judgments made to arrive at the carrying value of assets and liabilities and amounts reported for revenues and expenses. The allowance for loan losses is an estimate of the losses that may be sustained in our loan portfolio. The allowance is based on two basic principles of accounting: (i)that losses be accrued when they are probable of occurring and are capable of estimation and (ii)that losses on impaired loans be accrued based on the differences between the value of collateral less cost to sell, present value of future cash flows or values that are observable in the secondary market and the loan balance. The allowance for loan losses is maintained at a level, which, in management’s judgment, is adequate to absorb credit losses inherent in the loan portfolio. The amount of the allowance is based on management’s evaluation of the collectability of the loan portfolio, including the nature of the portfolio, credit concentrations, trends in historical loss experience, specific impaired loans, economic conditions, and other risks inherent in the portfolio. Management reviews the past due reports and risk-rated loans and discusses individually the loans on these reports with the responsible loan officers. Management uses these tools and provides a detailed quarterly analysis of the allowance based on the Company’s historical loan loss experience, risk-rated loans, past dues, concentrations of credit, unsecured loans, loan exceptions, and economic trends. These are generally grouped by homogeneous loan pools. Allowances for impaired loans are generally determined based on collateral values less cost to sell, or the present value of estimated cash flows. This allowance, then, is designated as a specific reserve. Although management uses available information to recognize losses on loans, because of uncertainties associated with local economic conditions, collateral values, and future cash flows on impaired loans, it is reasonably possible that a material change could occur in the allowance for loan losses in the near term. However, the amount of the change that is reasonably possible cannot be estimated. The allowance is increased by a provision for loan losses, which is charged to expense, and reduced by charge-offs, net of recoveries. Changes in the allowance relating to impaired loans are charged or credited to the provision for loan losses. Past due status is determined based on contractual terms. 20 Discussion of Operations Executive Summary Net income available to common shareholders amounted to $765 thousand for the first quarter of 2017 compared to$597 thousand during the prior year after preferred stock dividend payments of $204 thousand in the first quarter of 2016. Net Income was $765 thousand for the first quarter of 2017 compared to$801 thousand in 2016. Fully diluted earnings per share amounted to $0.13 per share for the first quarter of 2017 compared to $0.14 per share for the comparative period of 2016. The net interest margin increased for the past two consecutive quarters to 3.54% for the quarter ended March 31, 2017. Three Months Ended March 31, 2017 Net income attributable to HomeTown Bankshares was $765 thousand for the first quarter of 2017, and was $36 thousand or 4.5% less than the same quarter last year. Improved net interest income and noninterest income were offset by increased noninterest expense. Net interest income for the three months ended March 31, 2017 totaled $4.3 million, and was $405 thousand or 10.4% greater than the first quarter of 2016. The expansion of average earning assets by $59.8 million provided $648 thousand in additional interest income. Lower loan yields negatively impacted net interest income by $227 thousand. Average loans for the quarter were $422 million, $51.4 million or 13.9% more than the first quarter of 2016. Average total deposits for the first three months of 2017 totaled $458 million and were $53.7 million more than average deposits for the same quarter last year. Deposit growth fueled the expansion of loans and investments and a reduction in Federal Home Loan Bank Borrowings. 21 The net interest margin was 3.54%, 3.53%, and 3.62% for the quarters ended March 31, 2017, December 31, 2016, and March 31, 2016, respectively. The downward pressure on rates stemming from competition coupled with maturing seasoned loans at higher interest rates contributed to lower loan yields. Excess funds were shifted from nonearning cash and due from bank accounts and placed in interest bearing bank accounts which negatively impacted the net interest margin but contributed to higher overall earnings. Average cash and due from banks for the first quarter of 2017 were $11.9 million less than the first quarter of 2016; while interest bearing deposits rose $10.0 million year over year. Average interest bearing deposits with banks were 3.7% of earning assets for the first quarter of 2017 compared to 1.9% for the same quarter last year. The cost of interest bearing liabilities for the first quarter of 2017 declined from the cost for the first quarter of 2016 due to the favorable impact in the change in the mix of liabilities. Federal Home Loan Bank borrowings as a percent of interest bearing liabilities were 3.0% for the first three months of 2017 compared to 6.2% for the first three months of 2016. For the Three Months Ended March 31, 2017 For the Three Months Ended March 31, 2016 (Dollars in thousands) Average Balance Interest Income/ Expense Yield/ Rate Average Balance Interest Income/ Expense Yield/ Rate Assets: Federal funds sold $ 45 $ — 0.61 % $ 1,482 $ 1 0.38 % Deposits in banks 18,357 42 0.92 8,362 18 0.87 Securities, taxable 38,894 240 2.47 37,470 204 2.18 Securities, nontaxable (1) 13,407 87 3.95 14,827 101 4.07 Restricted equity securities 2,328 32 5.50 2,598 34 5.31 Loans held for sale 475 5 4.00 374 4 3.92 Loans (1) 422,321 4,619 4.44 370,890 4,252 4.61 Total earnings assets 495,827 5,025 4.15 436,003 4,614 4.30 Less: Allowance for loan losses (3,683 ) (3,292 ) Total non-earning assets 36,841 51,068 Total Assets $ 528,985 $ 483,779 Liabilities and shareholders’ equity Interest bearing deposits: Checking $ 93,895 $ 40 0.17 % $ 74,120 $ 26 0.14 % Money market savings 71,282 43 0.24 67,907 40 0.24 Regular savings 47,021 40 0.35 39,581 36 0.37 Time Deposits 146,634 431 1.19 141,191 402 1.15 FHLB borrowings 11,542 45 1.56 22,000 90 1.62 Subordinated notes 7,227 134 7.52 7,197 134 7.37 Other borrowings 1,659 8 1.85 1,647 7 1.68 Total interest bearing liabilities 379,260 741 0.79 353,643 735 0.83 Non-interest bearing liabilities: Demand deposits 98,752 81,036 Other liabilities 2,086 1,991 Total liabilities 480,098 436,670 Total HomeTown Bankshares Corporation stockholders’ equity 48,446 46,523 Non-controlling interest in consolidated subsidiary 441 — 586 — Total Liabilities and Stockholders’ Equity $ 528,985 741 $ 483,779 735 Net interest income $ 4,284 $ 3,879 Interest rate spread 3.36 3.47 Interest expense to average earning assets 0.61 0.68 Net interest margin 3.54 % 3.62 % (1) Yields are reported on a tax equivalent basis assuming a federal income tax rate of 34 percent. 22 Three Months Ended March 31, 2017 Compared to Three Months Ended March 31, 2016 Increase Change Due To: (Dollars in thousands) (Decrease) Rate Volume Interest income: Federal funds sold $ (1 ) $ — $ (1 ) Deposits in banks 24 1 23 Securities, taxable 36 (9 ) 45 Securities, nontaxable (14 ) (4 ) (10 ) Restricted equity securities (2 ) 1 (3 ) Loans held for sale 1 1 — Loans 367 (227 ) 594 Total interest income 411 (237 ) 648 Interest expense: Interest bearing liabilities: Checking 14 6 8 Money market savings 3 — 3 Regular savings 4 (3 ) 7 Time Deposits 29 9 20 FHLB borrowings (45 ) (4 ) (41 ) Subordinated notes — (1 ) 1 Other borrowings 1 1 — Total interest expense 6 8 (2 ) Net interest income $ 405 $ (245 ) $ 650 Noninterest income for the first quarter of 2017 was $697 thousand, and was $86 thousand more than the same period last year. Service charges on deposit account combined with ATM and interchange income were up $26 thousand for 2017 compared to 2016 due to deposit growth. Mortgage banking income was $32 thousand more than the prior year due to a higher dollar volume of mortgages processed and sold. Other income for the first three months of 2017 was $20 thousand more than the first three months of 2016 as the result of the expansion of the Company’s merchant processing line of business. For the three months ended March 31, 2017, noninterest expense was $3.8 million, $530 thousand or 16.2% more than the $3.3 million recorded in the same quarter last year. Salaries and employee benefits for the three months ended March 31, 2017 were $263 thousand or 15.2% more than the same three months of 2016. Six new full time equivalent employees have been added since March 31, 2016 to accommodate growth. A contractual employee was added to drive the expansion of the credit card program. Bonus accrual adjustments, higher commissions corresponding to increased originations of mortgage loans, and annual raises also contributed to the increase over the prior year. Professional fees were $132 thousand more for the first three months of 2017 compared to 2016 due to the temporary outsourcing of a portion ofrisk management activities. The position of Senior Risk Officer has remained vacant since the former Risk Officer was promoted from this position to replace the retiring Chief Financial Officer in August 2016. Some of the work performed in 2017 related to finishing up work from 2016 and establishing plans for 2017. Financial Condition The Company’s management, under the direction of the Asset/Liability Committee (ALCO) of the Board of Directors, reviews the mix of monetary assets and liabilities to ensure the Company maintains an adequate level of liquidity while maximizing interest rate spreads. Assets totaled $534 million at March 31, 2017, an increase of $17.0 million or 3.3% since year end 2016. The continuing expansion of the netloan portfolio by $9.0 million during the three months since December 31, 2016, accounted for slightly more than half of the asset growth. Excess funds held in liquid cash and due from accounts on the last day of the first quarter 2017 were $9.8 million higher than at December 31, 2016. The Company’s liabilities at March 31, 2017 totaled $485 million compared to $469 million at December 31, 2016, an increase of $16.2 million or 3.5%. Total deposits rose $13.8 million during the same period to $465 million at March 31, 2017. Core deposits, which exclude brokered deposits and retail CD’s over $250 thousand, totaled $425 million at the end of the first quarter 2017 and were $12.9 million more than at year end 2016. At March 31, 2017 and December 31, 2016, the stockholders’ equity of HomeTown Bankshares was $48.6 million and $47.8 million, respectively, an increase of $826 thousand or 1.7%. The change in stockholders’ equity in the first three months of 2017 was mainly the result of net income. 23 Non-performing Assets Non-performing assets consist of nonaccrual loans, restructured loans, and repossessed and foreclosed assets. March 31, 2017 December 31, 2016 (Dollars in thousands) Real Estate: Construction and land development $ — $ — Residential 1-4 families 577 577 Commercial real estate 330 336 Commercial loans 29 11 Equity lines — — Loans to individuals — — Total nonperforming loans 936 924 Other real estate owned 3,148 3,794 Total nonperforming assets, excluding performing restructured loans 4,084 4,718 Performing restructured loans 3,980 6,160 Total nonperforming assets, including restructured loans $ 8,064 $ 10,878 Total nonperforming assets, including restructured loans, declined $2.8 million during the first three months of 2017. A restructured loan for $2.2 million that was performing at December 31, 2016 was paid off by the borrower in January 2017. A warehouse in Salem, which had been foreclosed on in April 2011 and had been subject to several write-downs, was sold in the first quarter of 2017 without any further loss and accounted for $599 thousand of the reduction in other real estate owned since year end 2016. Troubled debt restructurings (“TDR’s”) were comprised of five loans totaling $4.2 million at March 31, 2017.Two of the five loans totaling $4.0 million were accruing interest and were current at the end of the first quarter. The remaining three loans were to one borrower and totaled $247 thousand and were included in non-accruing loans at March 31, 2017. See Note 3 for more information. The major classifications of other real estate owned in the consolidated balance sheets at March 31, 2017 and December 31, 2016 are included in Note 5, and the activity in other real estate owned for the first three months of 2017 and 2016 is also included in Note 5. Allowance for Loan Losses The allowance for loan losses is increased by charges to income and decreased by charge-offs, net of recoveries. The allowance consists of three components: specific, general, and unallocated. Their adequacy is evaluated separately. Management’s periodic evaluation of the adequacy of the allowance is based on the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, and current economic conditions. Based on the Company’s allowance for loan losses calculation and analysis at the end of the first three months of 2017, a provision of $70 thousand was recorded. For the first three months of 2017, recoveries of previously charged off loans exceeded charge offs by $20 thousand. Loan growth contributed to the need for a higher provision in 2017. Specific reserves are determined on a loan by loan basis and relate to loans classified as impaired. Management classifies loans as impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. Included in potentially impaired loan category are current “watch list” credits plus any additional credits which have been past due three or more times within the past 12-month period. Management individually reviews these potentially impaired loans based on generally accepted accounting principles (GAAP) related to receivables and makes a determination if the loan in fact is impaired. Management does not consider a loan impaired during a period of delay in payment if management expects the ultimate collection of all amounts due. If a loan is found to be impaired, an allowance is established when the collateral value less estimated cost to dispose, discounted cash flows, or observable market price of the impaired loan is lower than the carrying value of that loan. Specific reserves for loans individually evaluated for impairment totaled $17 thousand at March 31, 2017 and December 31, 2016.Impaired loans totaled $5.1 million at March 31, 2017, and were $2.2 million less than the balance at year end 2016.The decrease resulted from the payoff of one loan in full in January 2017. The percentage of the allowance for loan losses to total loans was 0.87% at March 31, 2017, and December 31, 2016.Unallocated reserves were $147 thousand at March 31, 2017 and $122 thousand at December 31, 2016. Some surplus or unallocated reserve is desirable given the inherent weakness in this type of predictive analysis. The allowance for loan losses to nonaccrual loans was 398% at March 31, 2017 and 394% at December 31, 2016. Past due and non-accruing loans to total loans was 0.55% at March 31, 2017 compared to 0.51% at December 31, 2016. 24 Liquidity Liquidity is identified as the ability to generate or acquire sufficient amounts of cash when needed and at a reasonable cost to accommodate withdrawals, payments of debt, and increased loan demand. Liquid assets include cash, federal funds sold, securities classified as available for sale as well as loans and securities maturing within one year. As a result of the Company’s management of liquid assets and the ability to generate liquidity through liability funding, management believes the Company maintains overall liquidity sufficient to satisfy its depositors’ requirements and meet its customers’ credit needs. The Company’s management, under the direction of the Asset/Liability Committee of the Board of Directors, reviews the mix of monetary assets and liabilities to ensure the Company maintains an adequate level of liquidity at all times. This ensures that the Company’s sources of funds, primarily net fluctuations in customer deposits, investment securities and correspondent banking relationships, must be balanced with the Company’s obligations, commitments, and operational requirements, to maintain overall liquidity in conjunction with the maximization of interest rate spreads. The Company’s asset based liquidity position, cash and due from bank balances, federal funds sold, loans held for sale, securities available for sale, net of securities pledged and cash balance requirements totaled $65.9 million at March 31, 2017, compared to $59.2 million at December 31, 2016. Higher levels of commercial noninterest bearing deposits contributed to higher levels of liquidity at the end of the first quarter 2017. Commercial deposits remainvolatile and withdrawals may result in less liquidity in the future. Surges and declines in commercial deposits will continue to impact liquidity in an unpredictable manner. The Company’s primary source of funding is its retail deposit base. The Company aggressively markets in its trade area and seeks demand deposits through service-related tactics and savings and time deposits through competitive pricing tactics. If deposits are not an attractive source for funding, either for reasons of maturity or pricing, alternative sources include FHLB advances, brokered deposits, fed funds purchased and lines of credit. The Company is approved to borrow 25% of our total assets from the FHLB subject to providing qualifying collateral.At March 31, 2017, the Company had borrowed $9.9 million of the $28.0 million of lendable collateral value, leaving $18.1 million of unused credit immediately available. The Company also had $36.5 million of fed funds lines of credit available at March 31, 2017. In addition, the Company had access to a $10.0 million credit line through Promontory’s Insured Cash Sweep (ICS) one way buy program at a rate of the one month LIBOR plus 11 basis points but not less than 20 basis points. At March 31, 2017, there were no advances on the fed funds or credit lines. Capital To enable future growth of the Company, there must be an adequate level of capital. Management reviews the Company’s capital to ensure that the amount, composition and quality of the Company’s assets and liabilities satisfy regulatory requirements, meet or exceed industry standards, and support projected Company growth. The Company’s stock is traded on theNASDAQ Capital Marketunder the symbol “HMTA.” The ability to pay cash dividends to common stockholders is limited by regulatory restrictions and the need to maintain sufficient capital in the Company and in our subsidiaries. The Company must consider different factors to ensure that any future cash dividends to common stockholders would be prudent relative to the organization’s financial position and not based on overly optimistic earnings scenarios. The Company had $2.0 million of retained earnings at March 31, 2017. No cash dividends were paid to common stockholders in the first three months of 2017. The Basel III capital framework represents the most comprehensive overhaul of the U.S. banking capital framework in over two decades. This new capital framework and related changes to the standardized calculations of risk-weighted assets are complex and create additional compliance burdens. Basel III rules became effective for the Company on January 1, 2015 with full compliance with all of the requirements being phased in over a multi-year schedule. The Basel III Capital Rules require significantly more capital and adopted more demanding regulatory capital risk weightings and calculations. As a result of the Basel III Capital Rules, many community banks could be forced to limit banking operations and activities, and growth of loan portfolios, in order to focus on retention of earnings to improve capital levels. The Company believes that it maintains sufficient levels of Tier 1 and Common Equity Tier 1 capital to comply with the Basel III Final Rules. However, increased capital requirements imposed by the Basel III Capital Rules may require the Company to limit its banking operations, retain net income to improve regulatory capital levels, which could negatively affect our business, financial condition and results of operations. 25 The table presents the Bank’s capital amounts and ratios calculated using the Basel III rules in effect at March 31, 2017 and December 31, 2016. Risk Based Capital Analysis Capital Analysis HomeTown Bank March 31, 2017 December 31, 2016 (Dollars in thousands) Common Equity Tier 1 Capital: Common Stock $ 14,697 $ 14,697 Surplus 32,114 32,078 Retained Earnings 8,908 8,008 Common Equity Tier 1 Capital 55,719 54,783 Tier 1 Capital: Tier 1 Minority Interest 2 17 Tier 1 Capital 55,721 54,800 Total Capital: Allowance for Loan Losses (allowable portion) 3,726 3,636 Total Capital $ 59,447 $ 58,436 The Bank’s total capital increased $1.0 million from December 31, 2016 to March 31,2017, primarily as the result of retaining the $0.9 million of the year to date March 31, 2017 net income attributable to the bank and noncontrolling interest. The Company meets eligibility criteria of a small bank holding company in accordance with the Federal Reserve Board’s Small Bank Holding Company Policy Statement issued in February 2015, and is no longer obligated to report consolidated regulatory capital. In July 2013, the Federal Reserve Bank issued revised final rules that made technical changes to its market risk capital rules to align it with the Basel III regulatory capital framework and meet certain requirements of the Dodd-Frank Act. The final new capital rules required the Bank to comply with the following new minimum capital ratios, effective January 1, 2015: (1) a new common equity Tier 1 capital ratio of 4.5% of risk-weighted assets; (2) a Tier 1 capital ratio of 6% of risk-weighted assets (increased from the previous requirement of 4%); (3) a total capital ratio of 8% of risk-weighted assets (unchanged from current requirement); and, (4) a leverage ratio of 4% of total assets. Beginning January 1, 2016, a capital conservation buffer of .625% became effective. The capital conservation buffer will be gradually increased through January 1, 2019 to 2.5%. Banks will be required to maintain capital levels that meet the required minimum plus the capital conservation buffer in order to make distributions or discretionary bonus payments. The Bank’s actual capital amounts and ratios are also presented in the following tables: HomeTown Bank March 31, 2017 Actual Minimum Capital Requirement including the Capital Conservation Buffer for 2017 Minimum to Be Well Capitalized Under Prompt Corrective Action Provisions (in thousands except for percentages) Amount Ratio Amount Ratio Amount Ratio Total Capital (to Risk-Weighted Assets) $ 59,447 12.48 % $ 44,064 9.250 % $ 47,637 10.00 % Tier I Common Equity (to Risk-Weighted Assets) $ 55,719 11.70 % $ 27,391 5.750 % $ 30,964 6.50 % Tier I Capital (to Risk-Weighted Assets) $ 55,721 11.70 % $ 34,537 7.250 % $ 38,110 8.00 % Tier I Capital (to Average Assets) $ 55,721 10.53 % $ 21,159 4.00 % $ 26,449 5.00 % HomeTown Bank December 31, 2016 Actual Minimum Capital Requirement including the Capital Conservation Buffer for 2016 Minimum to Be Well Capitalized Under Prompt Corrective Action Provisions (in thousands except for percentages) Amount Ratio Amount Ratio Amount Ratio Total Capital (to Risk-Weighted Assets) $ 58,436 12.59 % $ 40,045 8.625 % $ 46,429 10.00 % Tier I Common Equity (to Risk-Weighted Assets) $ 54,783 11.80 % $ 23,795 5.125 % $ 30,179 6.50 % Tier I Capital (to Risk-Weighted Assets) $ 54,800 11.80 % $ 30,759 6.625 % $ 37,143 8.00 % Tier I Capital (to Average Assets) $ 54,800 10.67 % $ 20,537 4.00 % $ 25,671 5.00 % Financial Instruments with Off-Balance-Sheet Risk In the normal course of business to meet the financing needs of its customers, the Company is a party to financial instruments with off-balance-sheet risk. These financial instruments involve commitments to extend credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the consolidated balance sheets. 26 The Company’s exposure to credit loss in the event of nonperformance by the other party to the financial instruments for commitments to extend credit is represented by the contractual amount of those instruments. The same credit policy is used in making commitments as is used for on-balance-sheet risk. At March 31, 2017, outstanding commitments to extend credit including letters of credit were $116 million. There are no commitments to extend credit on impaired loans. Commitments to extend credit are agreements to lend to a customer as long as there is no breach of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. The commitments may expire without ever being drawn upon; therefore, the total commitment amounts do not necessarily represent future cash outlays for the Company. Recent Accounting Pronouncements In January 2016, the FASB issued ASU 2016-01, “Financial Instruments – Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities.” The amendments in ASU 2016-01, among other things: 1) Requires equity investments (except those accounted for under the equity method of accounting, or those that result in consolidation of the investee) to be measured at fair value with changes in fair value recognized in net income. 2) Requires public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes. 3) Requires separate presentation of financial assets and financial liabilities by measurement category and form of financial asset (i.e., securities or loans and receivables). 4) Eliminates the requirement for public business entities to disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost. The amendments in this ASU are effective for public companies for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. The Company is currently assessing the impact that ASU 2016-01 will have on its consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, “Leases (Topic 842).” Among other things, in the amendments in ASU 2016-02, lessees will be required to recognize the following for all leases (with the exception of short-term leases) at the commencement date: (1) A lease liability, which is a lessee‘s obligation to make lease payments arising from a lease, measured on a discounted basis; and (2) A right-of-use asset, which is an asset that represents the lessee’s right to use, or control the use of, a specified asset for the lease term. Under the new guidance, lessor accounting is largely unchanged. Certain targeted improvements were made to align, where necessary, lessor accounting with the lessee accounting model and Topic 606, Revenue from Contracts with Customers. The amendments in this ASU are effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. Early application is permitted upon issuance. Lessees (for capital and operating leases) and lessors (for sales-type, direct financing, and operating leases) must apply a modified retrospective transition approach for leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements. The modified retrospective approach would not require any transition accounting for leases that expired before the earliest comparative period presented. Lessees and lessors may not apply a full retrospective transition approach. The Company is currently assessing the impact that ASU 2016-02 will have on its consolidated financial statements. DuringJune 2016, the FASB issued ASU No. 2016-13, “Financial Instruments – Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments.” The amendments in this ASU, among other things, require the measurement of all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions, and reasonable and supportable forecasts. Financial institutions and other organizations will now use forward-looking information to better inform their credit loss estimates. Many of the loss estimation techniques applied today will still be permitted, although the inputs to those techniques will change to reflect the full amount of expected credit losses. In addition, the ASU amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration. The amendments in this ASU are effective for SEC filers for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2019. The Company is currently assessing the impact that ASU 2016-13 will have on its consolidated financial statements. During August 2016, the FASB issued ASU No. 2016-15, “Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments”, to address diversity in how certain cash receipts and cash payments are presented and classified in the statement of cash flows. The amendments are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. The amendments should be applied using a retrospective transition method to each period presented. If retrospective application is impractical for some of the issues addressed by the update, the amendments for those issues would be applied prospectively as of the earliest date practicable. Early adoption is permitted, including adoption in an interim period. The Company does not expect the adoption of ASU 2016-15 to have a material impact on its consolidated financial statements. InJanuary 2017, the FASB issued ASU No. 2017-01, “Business Combinations (Topic 805): Clarifying the Definition of a Business”. The amendments in this ASU clarify the definition of a business with the objective of adding guidance to assist entities with evaluating whether transactions should be accounted for as acquisitions (or disposals) of assets or businesses. Under the current implementation guidance in Topic 805, there are three elements of a business—inputs, processes, and outputs. While an integrated set of assets and activities (collectively referred to as a “set”) that is a business usually has outputs, outputs are not required to be present. In addition, all the inputs and processes that a seller uses in operating a set are not required if market participants can acquire the set and continue to produce outputs. The amendments in this ASU provide a screen to determine when a set is not a business. If the screen is not met, the amendments (1) require that to be considered a business, a set must include, at a minimum, an input and a substantive process that together significantly contribute to the ability to create output and (2) remove the evaluation of whether a market participant could replace missing elements. The ASU provides a framework to assist entities in evaluating whether both an input and a substantive process are present. The amendments in this ASU are effective for annual periods beginning after December 15, 2017, including interim periods within those annual periods. The amendments in this ASU should be applied prospectively on or after the effective date. No disclosures are required at transition. The Company does not expect the adoption of ASU 2017-01 to have a material impact on its consolidated financial statements. 27 During March 2017, the FASB issued ASU 2017-07, “Compensation — Retirement Benefits (Topic 715): Improving the Presentation of Net Periodic Pension Cost and Net Periodic Postretirement Benefit Cost.” The amendments in this ASU require an employer that offers defined benefit pension plans, other postretirement benefit plans, or other types of benefits accounted for under Topic 715 to report the service cost component of net periodic benefit cost in the same line item(s) as other compensation costs arising from services rendered during the period. The other components of net periodic benefit cost are required to be presented in the income statement separately from the service cost component. If the other components of net periodic benefit cost are not presented on a separate line or lines, the line item(s) used in the income statement must be disclosed. In addition, only the service cost component will be eligible for capitalization as part of an asset, when applicable. The amendments are effective for annual periods beginning after December 15, 2017, including interim periods within those annual periods. Early adoption is permitted. The Company does not expect the adoption of ASU 2017-07 to have a material impact on its consolidated financial statements. During March 2017, the FASB issued ASU 2017‐08, “Receivables—Nonrefundable Fees and Other Costs (Subtopic 310‐20), Premium Amortization on Purchased Callable Debt Securities.” The amendments in this ASU shorten the amortization period for certain callable debt securities purchased at a premium. Upon adoption of the standard, premiums on these qualifying callable debt securities will be amortized to the earliest call date. Discounts on purchased debt securities will continue to be accreted to maturity. The amendments are effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. Early adoption is permitted, including adoption in an interim period. Upon transition, entities should apply the guidance on a modified retrospective basis, with a cumulative-effect adjustment to retained earnings as of the beginning of the period of adoption and provide the disclosures required for a change in accounting principle. The Company is currently assessing the impact that ASU 2017‐08 will have on its consolidated financial statements. ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable to smaller reporting companies. ITEM4. CONTROLS AND PROCEDURES As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended.)Based upon that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective. The Company’s management is also responsible for establishing and maintaining adequate internal control over financial reporting. There were no changes in the Company’s internal control over financial reporting identified in connection with the evaluation of it that occurred during the Company’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, internal control over financial reporting. 28 PART II OTHER INFORMATION Item1. Legal Proceedings. In the normal course of business, the Company becomes involved in litigation arising from the banking, financial and other activities it conducts. Management, after consultation with legal counsel, does not anticipate that the ultimate liability, if any, arising from these matters will have a material effect on the Company’s financial condition, operating results or liquidity. Item1A. Risk Factors. Not applicable to smaller reporting companies. Item2. Unregistered Sales of Equity Securities and Use of Proceeds None Item3. Defaults Upon Senior Securities None Item4. Mine Safety Disclosure Not applicable. Item 5. Other Information None Item6. Exhibits (a) Exhibits Exhibit No. 31.1 Certification of Chief Executive of Officer (302 Certification). 31.2 Certification of Chief Financial Officer (302 Certification). 32 Certification pursuant to 18 U.S.C. Section 1350 (906 Certification). 101* Pursuant to Rule 405 of Regulation S-T, the following financial information from the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2017, is formatted in XBRL interactive data files: (i) Consolidated Balance Sheets at March 31, 2017, and December 31, 2016; (ii) Consolidated Statements of Income for the threemonths ended March 31, 2017, and 2016; (iii) Consolidated Statements of Comprehensive Income for the threemonths ended March 31, 2017, and 2016;(iv) Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016; and (v) Notes to Consolidated Financial Statements. * As provided in Rule 406T of Regulation S-T, this information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934. 29 SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HOMETOWN BANK Date: May 15, 2017 By: /S/ SUSAN K. STILL Susan K. Still President Chief Executive Officer Date: May 15, 2017 By: /S/ VANCE W. ADKINS Vance W. Adkins Executive Vice President Chief Financial Officer 30 HOMETOWN BANK FORM 10Q INDEX TO EXHIBITS Exhibit Description 31.1 Certification of Chief Executive of Officer (302 Certification). 31.2 Certification of Chief Financial Officer (302 Certification). 32 Certification pursuant to 18 U.S.C. Section 1350 (906 Certification). 101* Pursuant to Rule 405 of Regulation S-T, the following financial information from the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2017, is formatted in XBRL interactive data files: (i) Consolidated Balance Sheets at March 31, 2017, and December 31, 2016; (ii) Consolidated Statements of Income for the three months ended March 31, 2017, and 2016; (iii) Consolidated Statements of Comprehensive Income for the three months ended March 31, 2017, and 2016;(iv) Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016; and (v) Notes to Consolidated Financial Statements. * As provided in Rule 406T of Regulation S-T, this information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934. 31
